Citation Nr: 0833475	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-40 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for service connected 
loss of dorsi-flexion, right ring finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1958 to February 
1959. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's right ring finger has limitation of motion; but is 
not ankylosed, is not analogous to amputation and does not 
interfere with motion of the other digits or the overall 
function of the hand.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service 
connected loss of dorsi-flexion, right ring finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5227, 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, a VCAA letter was sent to the appellant in March 2005, 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the March 2005 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the veteran's statements 
in the VA medical examination in March 2005.  The veteran 
indicated that the grip strength in his right hand was weaker 
than in the left.  He stated that he was disqualified for 
employment because of his right hand.  He explained that 
because of his right hand, he did odd jobs throughout his 
working life, such as bagging groceries, etc.  Also, in the 
July 2005 Notice of Disagreement, the veteran indicated that 
he lost some usage of his right hand and his strength and 
ability to do normal functions was affected.  These 
statements provide a description of the effect of the 
service-connected disability on the veteran's employability 
and daily life.  These statements indicate awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez- 
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Vazquez-Flores, 
22 Vet. App. at 49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  This showing of actual knowledge satisfies 
the first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the June 
2005 RO decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the December 2005 Statement of the Case, 
including the specific applicable diagnostic code.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the veteran as to the applicable disability 
rating is discussed above; however, the Board notes that the 
veteran did not received notice of the evidence necessary to 
establish an effective date.  

Nevertheless, the Board finds no prejudice to the veteran as 
a result of the inadequate notice provided on this element.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that a compensable rating is not 
warranted at any point during the appeal period, the question 
of an effective date is rendered moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in March 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that service connection for the right ring 
finger was granted in June 1959.  VA's criteria for 
evaluating finger injuries were revised, effective August 26, 
2002.  The veteran filed the claim for an increase evaluation 
in March 2005, as such, the Board will evaluate the veteran's 
disability under the revised criteria.  

The only objective medical evidence pertaining to the 
veteran's right ring finger is the March 2005 VA Compensation 
and Pension Examination.  The examiner noted that the right 
ring finger was not ankylosed.  At the metacarpophalangeal 
joint, flexion was 50/90 and at the proximal interphalangeal 
joint, flexion was 45/100.  It could be passively fully 
extended.  The veteran could not extend the finger 
voluntarily.  He could touch the tip of all four fingers with 
the tip of the thumb.  There was some osteoarthritis that 
created difficulty touching the right index finger and long 
finger.  The veteran could make a fist and the tips of all 
fingers touched the crease of the hand.  The little finger 
tended to override the ring finger because of the attachment 
of the two tendons and if it was manually dislodged, its tip 
touched the crease of the hand.  The veteran was right 
handed.  Grip strength in the right hand was weaker than in 
the left.  Fine movement which did not require involvement of 
the ring finger was not affected.  The right ring finger did 
not participate in fine movements.  There was some 
proportionate decrease in force in pushing, pulling, and 
twisting.  The examiner concluded that the flexion deformity 
of the ring finger could occasionally interfere with movement 
of the other fingers.  

The veteran's right ring finger disability is evaluated as 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5227.  Under Diagnostic Code 5227, a noncompensable 
evaluation is awarded for ankylosis of the ring finger, 
whether it is favorable or unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  The medical evidence of record shows 
that the right ring finger was not ankylosed.  Additionally, 
a noncompensable rating is the only schedular rating 
available under this code.  As such, the veteran is not 
entitled to an increased evaluation under this code.  

The rating schedule, however, also indicates that VA can 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id., Note.

Amputation of the ring finger warrants a 10 percent 
evaluation without metacarpal resection at the proximal 
interphalangeal joint, or proximal thereto.  A 20 percent 
evaluation is warranted with amputation of the ring finger 
with more than one half of the bone lost.  38 C.F.R. § 4.71a, 
Diagnostic Code 5155 (2007).  As the medical evidence shows 
that the veteran could make a fist, move and limitedly use 
the right ring finger, the Board concludes that an increased 
rating is not warranted under Diagnostic Code 5155, because 
the evidence does not show that the veteran's disability is 
analogous to amputation.  

Regarding limitation of motion of the ring finger, the only 
schedular rating provided is a noncompensable rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2007).  A noncompensable rating is the only schedular rating 
available for this disorder, therefore, the veteran is not 
entitled to an increased evaluation under this code.   

Regarding limitation of motion of the other digits of the 
right hand, Diagnostic Code 5230 also applies to limitation 
of motion for the little finger.  Therefore, there is no 
noncompensable rating available for any degree of limitation 
of motion of the little finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  The VA examination does not show that 
the other digits on the veteran's right hand were limited in 
motion.  The veteran was able to make a fist and the tips of 
all fingers touched the crease of the hand.  He could also 
touch the tip of all four fingers with the tip of the thumb.  
As such, Diagnostic Codes 5228 (limitation of motion of the 
thumb) and 5229 (limitation of motion of the index or long 
finger) do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 
5228 and 5229 (2007).  

Finally, the Board finds that the overall function of the 
hand does not warrant an increased evaluation.  The objective 
medical evidence shows that the veteran's grip in the right 
hand was weaker, but fine movement which did not require 
involvement of the ring finger was not affected.  There was 
no ankylosis.  The veteran had flexion in the finger, albeit 
it limited.  Extension was not voluntary, however there was 
only occasional interference with other fingers.  

Additionally, the VA examiner noted osteoarthritis.  The 
examiner specifically indicated that osteoarthritis created 
difficulty in the right index finger and long finger.  The 
examiner did not specifically find that there was arthritis 
in the right ring finger.  As such, the Board will not 
address entitlement to an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 or 5010 (2007).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In the VA examination, the 
examiner noted that the veteran did not report flare-ups of 
the disability.  The examiner noted that he could not 
ascertain additional limitation of motion or functional 
impairment.  Because the foregoing manifestations have not 
been objectively found, no additional compensation is 
warranted under the above provisions.  

The Board further notes that to the extent that the veteran's 
disability affects his employment, such has been contemplated 
in the current 0 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The veteran indicated that he was able to work and maintain 
employment doing odd jobs.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

A compensable evaluation for loss of dorsi-flexion, right 
ring finger, is denied.  


____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


